BlackRock Core Alternatives Portfolio LLC Second Amended and Restated Limited Liability Company Agreement February 11, 2010 TABLE OF CONTENTS Page ARTICLE IDEFINITIONS ARTICLE IIORGANIZATION; ADMISSION OF MEMBERS SECTION 2.1. FORMATION OF LIMITED LIABILITY COMPANY 6 SECTION 2.2. NAME 6 SECTION 2.3. PRINCIPAL AND REGISTERED OFFICE 7 SECTION 2.4. DURATION 7 SECTION 2.5. PURPOSE, NATURE OF BUSINESS AND POWERS 7 SECTION 2.6. BOARD OF DIRECTORS 7 SECTION 2.7. MEMBERS 8 SECTION 2.8. BOTH DIRECTORS AND MEMBERS 9 SECTION 2.9. LIMITED LIABILITY 9 SECTION 2.10. AUTHORITY TO DO BUSINESS 9 ARTICLE IIIMANAGEMENT SECTION 3.1. MANAGEMENT AND CONTROL 9 SECTION 3.2. ACTIONS BY THE BOARD OF DIRECTORS 13 SECTION 3.3. MEETINGS OF MEMBERS 14 SECTION 3.4. CUSTODY OF ASSETS OF THE COMPANY 16 SECTION 3.5. OTHER ACTIVITIES OF MEMBERS AND DIRECTORS 16 SECTION 3.6. DUTY OF CARE 16 SECTION 3.7. INDEMNIFICATION 17 SECTION 3.8. NO BOND REQUIRED OF DIRECTORS 18 SECTION 3.9. NO DUTY OF INVESTIGATION; NO NOTICE IN COMPANY INSTRUMENTS, ETC. 19 SECTION 3.10. RELIANCE ON EXPERTS, ETC. 19 SECTION 3.11. FEES, EXPENSES AND REIMBURSEMENT 19 ARTICLE IVTRANSFERS AND REPURCHASES SECTION 4.1. TRANSFER OF INTERESTS 20 SECTION 4.2. REPURCHASE OF INTERESTS 21 i ARTICLE VCAPITAL SECTION 5.1. CONTRIBUTIONS TO CAPITAL 25 SECTION 5.2. RIGHTS OF MEMBERS TO CAPITAL 26 SECTION 5.3. CAPITAL ACCOUNTS 26 SECTION 5.4. ALLOCATION OF NET PROFIT AND NET LOSS 27 SECTION 5.5. ALLOCATION OF CERTAIN EXPENDITURES 27 SECTION 5.6. RESERVES 27 SECTION 5.7. TAX ALLOCATIONS 28 SECTION 5.8. TRANSFER OF OR CHANGE IN INTERESTS. 31 SECTION 5.9. REGULATORY AND RELATED ALLOCATIONS. 31 SECTION 5.10. CURATIVE ALLOCATIONS. 31 SECTION 5.11. FEDERAL INCOME TAX. 32 SECTION 5.12. DEEMED SALE OF ASSETS. 32 SECTION 5.13. CERTAIN DETERMINATIONS BY TAX MATTERS PARTNER. 32 SECTION 5.14. DISTRIBUTIONS 33 SECTION 5.15. WITHHOLDING 33 ARTICLE VIDISSOLUTION AND LIQUIDATION SECTION 6.1. DISSOLUTION 34 SECTION 6.2. WINDING UP 34 ARTICLE VIIACCOUNTING, VALUATIONS AND BOOKS AND RECORDS SECTION 7.1. ACCOUNTING AND REPORTS 35 SECTION 7.2. VALUATION OF NET ASSETS 36 ARTICLE VIIIMISCELLANEOUS PROVISIONS SECTION 8.1. AMENDMENT OF LIMITED LIABILITY COMPANY AGREEMENT 36 SECTION 8.2. SPECIAL POWER OF ATTORNEY 38 SECTION 8.3. NOTICES 39 SECTION 8.4. AGREEMENT BINDING UPON SUCCESSORS AND ASSIGNS 39 SECTION 8.5. APPLICABILITY OF 1940 ACT 39 ii SECTION 8.6. CONVERSION 39 SECTION 8.7. CHOICE OF LAW; ARBITRATION 40 SECTION 8.8. NOT FOR BENEFIT OF CREDITORS. 41 SECTION 8.9. CONSENTS 41 SECTION 8.10. MERGER AND CONSOLIDATION 41 SECTION 8.11. CERTAIN TRANSACTIONS 42 SECTION 8.12. PRONOUNS; USAGE; GENERIC TERMS 43 SECTION 8.13. CONFIDENTIALITY 44 SECTION 8.14. CERTIFICATION OF NON-FOREIGN STATUS 45 SECTION 8.15. SEVERABILITY 45 SECTION 8.16. FILING OF RETURNS 45 SECTION 8.17. TAX DECISIONS AND TAX MATTERS PARTNER 45 SECTION 8.18. COUNTERPARTS 46 iii BLACKROCK CORE ALTERNATIVES PORTFOLIO LLC (A DELAWARE LIMITED LIABILITY COMPANY) SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT THIS SECOND AND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of BLACKROCK CORE ALTERNATIVES PORTFOLIO LLC, is made as of February 11, 2010 and shall be effective as of this date. W I T N E S S E T H: WHEREAS, this Company has been formed to carry on business as set forth more particularly hereinafter; WHEREAS, this Company is authorized to issue an unlimited amount of its limited liability company interests all in accordance with the provisions hereinafter set forth; WHEREAS, the Directors of the Company have agreed to manage all property coming into their hands as Directors of a Delaware limited liability company in accordance with the provisions hereinafter set forth; and WHEREAS, the parties hereto intend that the Company created by the filing of the Certificate (defined below) with the Secretary of State of the State of Delaware on September 10, 2008 shall constitute a limited liability company under the Delaware Limited Liability Company Act and that this Agreement shall constitute the governing instrument of such limited liability company. NOW, THEREFORE, for and in consideration of the foregoing and the mutual covenants hereinafter set forth and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, it is hereby agreed as follows: ARTICLE I DEFINITIONS For purposes of this Agreement, the following terms shall have the following meanings: "Adjusted Capital Account Deficit" means, with respect to any Member, the deficit balance, if any, in such Member's Capital Account as of the end of the relevant Fiscal Year, after giving effect to the following adjustments: (i)Credit to such Capital Account any amounts which such Member is obligated to restore or is deemed to be obligated to restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c); and (ii)Debit to such Capital Account the items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),(5) and (6). The foregoing definition of Adjusted Capital Account Deficit is intended to comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith. "Advisor" means a person who at any particular time serves as an investment advisor to the Company pursuant to an Investment Management Agreement, initially BlackRock Advisors, LLC. "Affiliate" has the meaning given to such term in the 1940 Act. "Agreement" means this Second and Amended and Restated Limited Liability Company Agreement, as amended or supplemented from time to time. "Board of Directors" means the Board of Directors established pursuant to Section 2.6 of this Agreement. "Business Day" means any day other than a Saturday, Sunday or any other day on which banks in New York, New York are required by law to be closed.All references to Business Day herein shall be based on the time in New York, New York. "Capital Account" means, with respect to each Member, the capital account(s) established and maintained on behalf of each Member pursuant to Section 5.3 hereof. "Certificate" means the Certificate of Formation of the Company dated September 10, 2008, and any amendments thereto as filed with the office of the Secretary of State of the State of Delaware. "Closing Date" means the first date on or as of which the first Member, who is not an Affiliate of the Company or the Advisor, is admitted to the Company. "Code" means the United States Internal Revenue Code of 1986, as amended from time to time, or any successor law. "Company" means BlackRock Core Alternatives Portfolio LLC, the Delaware limited liability company formed pursuant to the filing of the Certificate and operated pursuant to this Agreement. "Compulsorily Repurchased Member" shall have the meaning ascribed in Section 4.2(f)(2) hereof. "Compulsory Repurchase Instrument" shall have the meaning ascribed in Section 4.2(f)(3) hereof. "Compulsory Repurchase Valuation Date" shall have the meaning ascribed in Section 4.2(f)(1) hereof. "Confidential Information" shall have the meaning ascribed in Section 8.13(c) hereof. "Delaware Act" means the Delaware Limited Liability Company Act, as in effect on the date hereof and as amended from time to time, or any successor law. "Director" means an individual designated and qualified as a Director of the Company pursuant to the provisions of Section 2.6 of this Agreement and who serves on the Board of Directors of the Company. "Disinterested Non-Party Director" means a Director that is not an ''interested person" of the Company (as defined in Section 2(a)(19) of the 1940 Act) or a party to any agreement or proceeding in question. "ERISA" means the Employee Retirement Income Security Act of 1974, as amended. "Expense Allocation Date" means the Closing Date and thereafter each day on or before the 12-month anniversary of such date as of which a contribution to the capital of the Company is made pursuant to Section 5.1 hereof. "Fiscal Period" means the period commencing on the Closing Date, and thereafter each period commencing on the day immediately following the last day of the preceding Fiscal Period, and in each case ending at the close of business on the first to occur of the following dates: (1) the last day of a Fiscal Quarter or Fiscal Year; (2) the last day of a tax year; (3) the day preceding any day on which a contribution to the capital of the Company is made pursuant to Section 5.1; (4) the effective date of a repurchase of Interests made pursuant to Section 4.2; (5) the day on which a substituted Member is admitted; or (6) any day (other than one specified in clause (2) above) on which this Agreement provides for any amount to be credited to or debited against the Capital Account of any Member other than an amount to be credited to or debited against the Capital Accounts of all Members in accordance with their respective Investment Percentages. "Fiscal Quarter" means each three-month period ending each March 31, June 30, September 30 and December 31 (or on the date of a final distribution pursuant to Section 6.2 hereof), unless the Board of Directors shall elect a Fiscal Year for the Company ending on a date other than March 31 of each year, in which event the Company's Fiscal Quarters shall be determined by reference to such other Fiscal Year.The first Fiscal Quarter of the Company shall commence on the Closing Date and end as of the first quarterly end date mentioned above to occur. "Fiscal Year" means the period commencing on the Closing Date and ending on March 31, 2011, and thereafter each 12-month period ending on March 31 of each year (or on the date of a final distribution pursuant to Section 6.2 hereof), unless the Board of Directors shall elect another Fiscal Year for the Company. "Fundamental Policies" shall mean the investment policies and restrictions as set forth from time to time in any Registration Statement of the Company filed with the Securities and Exchange Commission and designated as fundamental policies therein, as they may be amended from time to time in accordance with the requirements of the 1940 Act. "Independent Directors" means those Directors who are not "interested persons" of the Company, as such term is defined in the 1940 Act. "Initial Sole Director" means the initial sole Director of the Company who served in such capacity for the purpose of organizing the Company. "Interest" means the limited liability company interests of Members in the Company. "Investment Management Agreement" means a separate written agreement, subject to Section 15 of the 1940 Act, between the Company and an Advisor, pursuant to which the Advisor provides Management Services to the Company. "Investment Percentage" means a percentage established for each Member on the Company's books as of the first day of each Fiscal Period.The Investment Percentage of a Member for a Fiscal Period shall be determined by dividing the balance of the Member's Capital Account as of the commencement of such Fiscal Period by the sum of the Capital Accounts of all of the Members as of the commencement of such Fiscal Period. The sum of the Investment Percentages of all Members for each Fiscal Period shall equal 100%. "Majority Vote" means the affirmative vote of Members holding (i) 67% or more of the voting power (determined in accordance with Section 3.3(i) hereof) present at any duly called meeting, if the holders of more than 50% of the outstanding voting power of the Company are present or represented by proxy; or (ii) more than 50% of the outstanding voting power of the Company, whichever is less; or such greater or lesser percentage vote as defined and currently in effect under the 1940 Act. "Management Services" means such investment advisory and other services as the Advisor is required to provide to the Company pursuant to an Investment Management Agreement. "Master Fund" means BlackRock Core Alternatives Master Fund LLC. "Member" means any person admitted to the Company as a member (which may include any Director in such person's capacity as a member of the Company) until the Company has repurchased all of the Interest of such person pursuant to Section 4.2 hereof or a substituted Member or Members has been admitted with respect to all of such person's Interest pursuant to Section 4.2 hereof; such term includes the Advisor or any of its Affiliates, in their capacity as a member of the Company, to the extent they make one or more capital contributions to the Company and shall have been admitted to the Company as a Member. Persons seeking to be admitted to the Company as Members, or seeking to make additional contributions to the Company pursuant to Section 5.1 hereof, shall be required to provide such subscription materials in the form and substance as the Company may require from time to time. "Net Assets" means the total value of all assets of the Company, less an amount equal to all accrued debts, liabilities and obligations of (or allocable to) the Company excluding any amounts borrowed for investment purposes, calculated before giving effect to any repurchases of Interests as of the date of calculation. "Net Profit" or "Net Loss" means the amount by which the Net Assets as of the close of business on the last day of a Fiscal Period exceed (in the case of Net Profit) or are less than (in the case of Net Loss) the Net Assets as of the commencement of the same Fiscal Period (or, with respect to the initial Fiscal Period of the Company, at the close of business on the Closing Date), such amount to be adjusted to exclude any items to be allocated among the Capital Accounts of the Members on a basis that is not in accordance with respective Investment Percentages as of the commencement of such Fiscal Period pursuant to Sections 5.5 and 5.6 hereof. "Notice Date Period" means the dates, as specified in any tender offer made by the Company, by which Members choosing to tender Interests for repurchase must notify the Company of their intent. "1933 Act" means the Securities Act of 1933 and the rules thereunder, as amended from time to time. "1940 Act" means the Investment Company Act of 1940 and the rules thereunder, including any applicable orders thereunder, as amended from time to time. "Pass-Thru Member" shall have the meaning ascribed in Section 8.17(c) hereof. "Person" means a natural person, partnership, corporation, business trust, joint stock company, trust, unincorporated association, limited liability company, joint venture, or other entity of whatever nature. "Portfolio Funds" means unregistered investment funds and registered investment companies in which the Company invests directly or indirectly through the Master Fund. "Repurchase Instrument" has the meaning ascribed in Section 4.2(e)(2) hereof. "Registration Statement" means the Company's registration statement on Form N-2 filed with the Securities and Exchange Commission, as amended or supplemented from time to time. "Repurchase Valuation Date" means the date as of which the Interests to be repurchased are valued by the Company. "Securities" means securities (including, without limitation, equities, debt obligations, options, and other "securities" as that term is defined in section 2(a)(36) of the 1940 Act) and any contracts for forward or future delivery of any security, debt obligation or currency, or commodity, all types of derivative instruments and any contracts based on any index or group of securities, debt obligations or currencies, or commodities, and any options thereon, as well as investments in Portfolio Funds. "Special Laws or Regulations" means regulatory or compliance requirements imposed by laws other than the 1933 Act, the Securities Exchange Act of 1934or the 1940 Act, including without limitation those imposed by the Bank Holding Company Act, certain Federal Communications Commission regulations, or ERISA. "Tax Matters Partner" shall have the meaning ascribed in Section 8.17(a). "Transfer" means, directly and indirectly, the assignment, pledge, sale, hypothecation, exchange, transfer or other disposition of legal or beneficial ownership (including without limitation through any swap, structured note or any other derivative transaction) of all or any portion of an Interest, including without limitation any rights associated with an Interest (such as a right to distributions). "Treasury Regulations" means the regulations promulgated under the Code. "Valuation Date" means the last Business Day of each Fiscal Period and any other date, designated by the Board of Directors, on which the Company determines the value of its Interests. ARTICLE II ORGANIZATION; ADMISSION OF MEMBERS SECTION 2.1. FORMATION OF LIMITED LIABILITY COMPANY. Each member of the Board of Directors, any officer of the Company and any other person authorized and designated by the Board of Directors shall be considered an "authorized person" within the meaning of the Delaware Act, and may execute and file in accordance with the Delaware Act any amendment to the Certificate and may execute and file with applicable governmental authorities any other instruments, documents and certificates that, in the opinion of the Company's legal counsel, may from time to time be required by the laws of the United States of America, the State of Delaware or any other jurisdiction in which the Company shall determine to do business, or any political subdivision or agency thereof, or which such legal counsel may deem necessary or appropriate to effectuate, implement and continue the valid existence and business of the Company. Section 2.2. NAME. The name of the Company shall be "BLACKROCK CORE ALTERNATIVES PORTFOLIO LLC" or such other name as the Board of Directors may hereafter adopt upon causing an appropriate amendment to the Certificate to be filed in accordance with the Delaware Act. SECTION 2.3. PRINCIPAL AND REGISTERED OFFICE. The Company shall have its principal office at 100 Bellevue Parkway, Wilmington, Delaware 19809, or at such other place designated from time to time by the Board of Directors. The Company shall have its registered office in Delaware at 1209 Orange Street, Wilmington, New Castle County, Delaware 19801 and shall have The Corporation Trust Company as its registered agent for service of process in Delaware, unless a different registered office or agent is designated from time to time by the Board of Directors.Said agent shall act under the direction of the Advisor, the Board of Directors and the Company's legal counsel in all matters arising out of or pertaining to said agency. Section 2.4. DURATION. The term of the Company commenced on the filing of the Certificate with the Secretary of State of Delaware and shall continue until the Company is dissolved pursuant to Section 6.1 hereof. SECTION 2.5. PURPOSE, NATURE OF BUSINESS AND POWERS. (a)The purposes of the Company and the business to be carried on by it, subject to the limitations contained elsewhere in this Agreement, are to engage in any business lawful for a limited liability company formed under the laws of the State of Delaware, including to act as an investment company. (b)The Company shall have the power to do any and all acts necessary, appropriate, proper, advisable, incidental or convenient to or for the furtherance of the purposes and business described herein and for the protection and benefit of the Company, and shall have, without limitation, any and all of the powers of a limited liability company organized under the laws of the State of Delaware. (c)All property owned by the Company, real or personal, tangible or intangible, shall be deemed to be owned by the Company as an entity, and no Member or Director, individually, shall have any ownership of such property. SECTION 2.6. BOARD OF DIRECTORS. (a)Prior to an offering of Interests there may be an initial sole Director, who may also serve as the initial sole officer. Thereafter, the number of Directors may be determined by resolution approved by a majority of the Directors then in office at a duly called meeting or by a written instrument signed by a majority of the Directors then in office, provided that the number of Directors shall be no less than two or more than fifteen. No reduction in the number of Directors shall have the effect of removing any Director from office prior to the expiration of his or her term. An individual nominated as a Director shall be at least 21 years of age and not older than 80 years of age at the time of nomination and not under legal disability. Directors need not own an Interest and may succeed themselves in office.Each Director shall be a "Manager" of the Company for purposes of the Delaware Act. (b)The Directors shall be elected at meetings of the Members called by the Board of Directors from time to time in their sole discretion for that purpose, except as provided in Section 2.6(d) of this Article, and each Director elected shall hold office until his or her successor shall have been elected and shall have qualified. The term of office of a Director shall terminate and a vacancy shall occur in the event of the death, resignation, removal, bankruptcy, adjudicated incompetence or other incapacity to perform the duties of the office, or removal, of a Director. (c)Any of the Directors may resign (without need for prior or subsequent accounting) by an instrument in writing signed by such Director and delivered or mailed to the Directors or the Chairman, if any, the President or the Secretary and such resignation shall be effective upon such delivery, or at a later date according to the terms of the instrument. Any of the Directors may be removed (provided the aggregate number of Directors after such removal shall not be less than the minimum number required by Section 2.6(a) hereof) for cause only, and not without cause, and only by action taken by a majority of the remaining Directors followed by the vote of Members holding at least seventy-five percent (75%) of the voting power (determined in accordance with Section 3.3(i) hereof) of the Company then entitled to vote in an election of such Director. Upon the resignation or removal of a Director, each such resigning or removed Director shall execute and deliver such documents as the remaining Directors shall require for the purpose of effecting such resignation or removal. (d)Whenever a vacancy in the Board of Directors shall occur, the remaining Directors may fill such vacancy by appointing an individual having the qualifications described in this Section by resolution approved by a majority of the Directors then in office at a duly called meeting or by a written instrument signed by a majority of the Directors then in office or may leave such vacancy unfilled or may reduce the number of Directors; provided the aggregate number of Directors after such reduction shall not be less than the minimum number required by Section 2.6(a) hereof; provided, further, that if the Members of any class or series of Interests are entitled separately to elect one or more Directors, a majority of the remaining Directors or the sole remaining Director elected by that class or series may fill any vacancy among the number of Directors elected by that class or series. Any vacancy created by an increase in Directors may be filled by the appointment of an individual having the qualifications described in Section 2.6(a) made by a written instrument signed by a majority of the Directors then in office. No vacancy shall operate to annul this Agreement.
